DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/13/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (PN 7276287) in view of Tabata et al. (PN 5444103).
With regards to claims 1 and 11, Smith teaches a melt processible PTFE in which the PTFE is a homopolymer (col 6 ln 1-24, most preferred are homopolymers) which has a melt viscosity at 380 degrees Celsius of less than 105 Pa.s and more than 102 Pa.s (col 8 ln 1-15) which as discussed in Smith is suitable for forming objects under certain process conditions such as melt-blown films and containers, fibers spun from melt, extrusion through conical dies and the like (col 7 ln 63-col 8 ln 1).  Smith teaches that the PTFE may be irradiated and cross-linked (col 10 ln 44-52) to improve the characteristics, but does not explicitly teach the claimed irradiation step.
Tabata teaches a method of modifying a PTFE to provide improved characteristics such as radiation resistance and rubber characteristics (Abstract) in which a PTFE can be cross-linked through irradiation by exposure to ionizing radiation under a condition of no oxygen at a temperature equal to or higher than 
With regards to claim 2, Smith teaches that the melt viscosity is greater than 102 Pa.s (col 8 ln 1-15).
With regards to claim 3, Smith teaches for other applications a PTFE with a melt viscosity between 105 Pa.s and 5x107 Pa.s (col 7 ln 47-62).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to utilize a melt viscosity of between 105 Pa.s and 7x105 Pa.s through routine optimization of the workable range taught by Smith.  Additionally, the initial PTFE of Smith is taught to have a viscosity lower than “about” 105 Pa.s which encompasses values within a reasonable range on either side of 105 Pa.s.
With regards to claims 4 and 5, Tabata teaches using 200 kGy (col 2 ln 20). 
With regards to claim 6, Smith teaches that the materials formed have low friction and are anti-stick (col 11 ln 20-24) interpreted to read upon the phrase “for a sliding member”.  The phrase does not set forth any positive method step, .

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (PN 7276287) in view of Tabata et al. (PN 5444103) as applied to claim 1 above, and further in view of Khatipov et al. (NPL- Morphology of polytetrafluoroethylene before and after irradiation).
With regards to claim 7, Smith in view of Tabata as applied to claim 1 above teaches subjecting PTFE to irradiation in an inert atmosphere.  Smith also teaches that articles formed from the particular PTFE material may be subjected to known post-processing steps for modification ( col 10 ln 53-67), but does not explicitly teach that the irradiation is post forming.  In a similar field of endeavor, Khatipov teaches studying the effects of irradiation on PTFE under similar conditions.  Khatipov teaches that desired results are achieved by irradiation under an inert atmosphere at a temperature above the melting temperature of the PTFE (Abstract, Section 3.3).  Khatipov teaches that the irradiation is conducted on formed PTFE articles (Section 2.1) with beneficial results (Section 3).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to perform the irradiation after forming as a post-processing step as doing so was known in the art as discussed in Khatipov as being conducted on formed PTFE articles presenting a reasonable expectation of success, and Smith 
With regards to claim 8, Smith teaches forming by extrusion or injection molding (col 10 ln 1-15).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (PN 7276287) in view of Tabata et al. (PN 5444103) and Khatipov et al. (NPL- Morphology of polytetrafluoroethylene before and after irradiation) as applied to claim 7 above, and further in view of Oshima et al. (PN 6204301).
With regards to claim 9, Smith in view of Tabata and Khatipov as applied to claim 7 above teaches forming the article, but does not explicitly teach that the forming comprises coating while a powder or dispersion.
Oshima teaches a similar method of forming an article comprising PTFE and subjecting it to radiation in an oxygen free atmosphere (Abstract, claim 15-49) similar to the method of Smith in view of Tabata and Khatipov.  Oshima teaches that a forming method is known to include coating an object with a dispersion of PTFE fine powder (col 3 ln 20-33).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize a known forming technique for PTFE materials such as coating with a dispersion as taught by Oshima in the method of Smith as both relate to forming a PTFE material followed by irradiation in an inert atmosphere presenting a reasonable expectation of success, and doing so utilizes a known forming technique yielding predictable results.


Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (PN 7276287) in view of Tabata et al. (PN 5444103) as applied to claim 1 above, and further in view of Chaen et al. (WO 2013/157647 A1, PG Pub 2015/0082757 used for translation and citation).
With regards to claim 10, Smith teaches that the PTFE can be synthesized by controlled degradation of high molecular weight PTFE such as through irradiation (col 9 ln 5-51), and due to the low melt viscosity is evidenced to have a low molecular weight; however, Smith does not explicitly teach that the number average molecular weight is not greater than about 600 thousand.
In a similar field of endeavor of irradiation of PTFE to produce a low molecular weight PTFE, Chaen teaches a method of making a PTFE formed product (Abstract) comprising irradiating a PTFE powder or molded article in order to obtain a low molecular weight PTFE (¶ 0053).  Chaen teaches that the PTFE has a melt viscosity at 380°C of less than 7x105 Pa•S (¶ 0053, 0055, explicitly teaches lower than 7x105 such as 5,000 and 10,000).  Chaen teaches a number average molecular weight not greater than 600 thousand (¶ 0053).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize a molecular weight of not greater than 600 thousand in the PTFE of Smith as taught by Chaen as both relate to degradation of PTFE due to irradiation to achieve a low melt viscosity presenting a reasonable expectation of success, and Smith does not teach a specific molecular weight prompting one of ordinary skill to look to related art.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516.  The examiner can normally be reached on Monday-Friday 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5712721176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GALEN H HAUTH/Primary Examiner, Art Unit 1742